DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cleeman (US 4,598873) in view of Weinig (US 2,211,396), Donda (US 2014/0117125) and legal precedent.
Cleeman (fig.  2) teaches a processing plant comprising
 (re: certain elements of claim 1) a flotation circuit (near 10) and a dry grinding circuit (near 1) preceding the flotation circuit; 
the dry grinding circuit comprising a vertical roller mill (1), and
 a plurality of dry air particle separation devices (5, 8) between said vertical roller mill and the flotation circuit;
 the dry air particle separation devices being configured to provide a dry fines stream  and a dry coarse stream (fig. 2)
 wherein the coarse stream is provided to the flotation circuit to recover said metal values (fig. 2 from output near 6 to flotation circuit 10),
 wherein the dry fines stream is combined with dewatered tailings derived from material leaving said flotation circuit (fig. 2 showing mixer near 7; col. 3-4 teaching dewatering of flotation concentrate via hydrocyclone11 and then mixing step),
 wherein the dry fines stream is combined with the dewatered tailings in a mixer (Id.).

(re: claims 9-12) The claimed method steps (i.e., configuration of plant for recovering metal values from ore) are performed in the normal operation of the combined device described below.
 
Cleeman as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) wherein the mixer is provided upstream of a tailings stack and/or pond;
 wherein a thickener is provided between the mixer and the flotation circuit, the thickener being configured to dewater the material leaving said flotation circuit and provide the dewatered tailings to the mixer, and
wherein the filter being configured to further dewater material leaving said thickener;
(re: claim 2) wherein said dry fines stream has a particle size distribution less than 20 microns;
(re: claim 3) wherein said dry fines stream has a particle size distribution less than 15 microns;
(re: claim 4) wherein said dry fines stream has a particle size distribution less than 10 microns;
(re: claim 5) wherein the dry coarse stream has a particle size distribution greater than the dry fines stream;
(re: claim 8) a magnetic separator configured to perform a magnetic separation on the dry fines stream and recover magnetic particles or ferromagnetic minerals therefrom.
(re: claims 9-12) The configuration of the plant for recovering of metal values of ore.
Weinig, however, teaches that it is well-known to integrate a thickener within a flotation circuit to improve the recovery of valuable minerals (fig. showing dewaterer 13 and thickener 11, 14 coupled to filter 15; p. 2, ln. 55-66 and p. 3, ln. 42+).
Donda further teaches that it is well-known to integrate a magnetic separation feature in the type of dry grinding and flotations system taught by Cleeman to recover valuable materials from iron ore at the claimed micron cut sizes (fig. 3-4 showing filtration, magnetic separation and piling/stacking of outputs; para. 10-12 and 25-32 teaching magnetic separation provides enhanced recovery for Fe content).
Indeed, the claimed features relating to particle size distribution can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the ore separating arts as the desired mineral to be recovered controls variations in the specific device features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Cleeman for the reasons set forth above.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cleeman, Weinig, Donda and legal precedent (“Cleeman et al.”) as applied to the claims above, and further in view of Knecht (US 5,985,221) and Browne et al. (“Browne”)(US 2006/0169809).
 	Cleeman et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 6) wherein the dry air particle separation devices are selected from the group consisting of:
 a solid-solid classifier, an air separator, a static separator, a static grit separator, a dropout box, V-separator, a dynamic separator, a rotary air classifier, a whizzer classifier, a first-generation turbo separator comprising one or more internal cyclones, a second-generation cyclone separator comprising one or more external cyclones, a third-generation cage separator comprising a squirrel or rotor cage, a ROKSH dynamic separator, an O-Sepa® dynamic separator, a gas cyclone, a static falling bed separator, and a dry cyclonic separator;
(re: claim 7) a baghouse filter between the dry air particle separation devices and mixer.
Knecht, however, teaches that it is well-known to integrate air separation techniques during the recovery of mineral values in order to improve recovery (col. 4, ln. 5-22 and col. 8 teaching use of “air separator, turbo air separator or the like”).
Browne further teaches that a baghouse filter is a well-known air separator (fig. 2 near 560; para. 44 and fig. 7 para. 62-70 showing baghouse filters integrated with multiple air classifying steps during )—and thus an equivalent—to the air separators taught above.
It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications (i.e., types of air particles separators) are already well-known and commonly implanted in the separating arts and can be regarded as equivalents.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).    Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Cleeman et al. for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the claim features are unpersuasive.  In particular, Applicant argues that the prior art combination does not render the recovering of metal values from ore obvious.  This argument is not found persuasive as Weinig and Donda both teach that the separation principles taught by Cleeman are applicable to the recovery of metal values from ore.  Applicant’s arguments focus on arguing against the references individually and point to features that are lacking in Weinig and Donda that are already taught by Cleeman.  Indeed, Cleeman teaches that it is well-known in the separation arts for a system to improve the cleaning of a particles exiting from a grinding stage by integrating flotation and dewatering steps prior to recombining said particles with an initial dry particle stream (col. 3, ln. 32+).  Thus, it is unclear why these teachings would not be applicable to the recovery of mineral values when both Weinig and Donda teach that grinding and flotation separation steps are commonly implemented to recover mineral values during ore processing and, moreover, one with ordinary skill in the art when reviewing the prior art of record would find the claimed configuration as an obvious modification based on the rationale of improving the cleaning of particles exiting a grinding stage.  Further, Examiner has modified the prior art rejections to provide evidentiary support of what was previously noted as “well-known”.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments and renders the claimed invention obvious, the claims stand rejected.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
July 3, 2022